Exhibit (p)(24) GRISANTI BROWN & PARTNERS LLC CODE OF ETHICS AND POLICY ON INSIDER TRADING April As Revised July 2007 & October 2009 Grisanti Brown & Partners LLC (the “Firm”) and its Principals and employees (“Supervised Persons”) have a fiduciary duty to place the interests of our clients first.The Firm also values its good reputation and integrity. As a result, the Firm expects all Supervised Persons to place the Firm and our clients above their own self-interest and to conduct themselves with the highest standards of ethical conduct.Supervised Persons are expected to avoid any actual or potential conflicts of interest or the appearance of a conflict of interest, and are expected not to abuse the Firm’s and the Supervised Person’s position of trust and responsibility. The Firm has adopted this Code of Ethics and Policy on Insider Trading (the “Code of Ethics”) in order to provide rules governing (i) Supervised Persons’ conduct at work and under what conditions they may engage in certain activities outside of their employment with the Firm, (ii) under what conditions Supervised Persons and their Affiliated Persons1 may effect personal securities (as defined in section D.1.) transactions and (iii) how Supervised Persons should conduct themselves when in possession of non-public (inside) information. The Firm will provide each Supervised Person and each new Supervised Person with a copy of this Code of Ethics and any amendments to it. A.Duties of Chief Compliance Officer The Firm has appointed Ms. Susan Grant as its Chief Compliance Officer.It is the Chief Compliance Officer’s responsibility to administer the Code of Ethics (see also section I.). Any questions or concerns (including violations) with regard to the Code of Ethics should be promptly brought to the attention of the Chief Compliance Officer. 1 Affiliated Person
